Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 05/16/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-7 & 9-21 are currently pending. Claims 11-15 are withdrawn.

Response to Arguments
With regard to 103 rejection:
Applicant’s arguments and amendments with regard to Claims 1, 3-7, 9-10 & 16-21 have been considered in light of the new references of Sato, Hans, Nishiwaki providing the teaching of  Claims 1 & 7  limitation “flowing the supercritical fluid through a conduit in the closed supercritical fluid cycle along an axial direction of the conduit”,  the arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10 & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070201603; “Sato”) in view of Hans Peter Schabert (US 3583156; “Hans”) and in further view of Nishiwaki (JPH10311894; “Nishiwaki” translation provided for citations).    

Claim 1.  Sato discloses a method for determining a temperature (Fig. 1: 12 acoustic thermometer) of a supercritical fluid  [0024:  The coolant undergoes natural circulation force due to the difference in density between the coolant that is the two phase gas-liquid] in a closed  (Fig. 1 closed nuclear reactor cooling) supercritical fluid cycle [0027:  An ultrasonic thermometer sensor 12 is provided in the feed water pipe 33 as the feed water temperature detection apparatus. The ultrasonic thermometer sensor 12 is preferably placed as close as possible to the reactor pressure vessel 6. By placing the ultrasonic thermometer sensor 12 in the immediate vicinity of the reactor pressure vessel 6 in this manner, the temperature of the cooling water immediately before being supplied to the reactor pressure vessel 6 can be accurately measured and operation of the control rod can be accurately performed. It is to be noted that the ultrasonic thermometer sensor 12 may also function as a flow meter for the cooling water], the method comprising: flowing the fluid through a conduit (Fig. 5:  conduit 33) in the closed [0027:  ultrasonic thermometer sensor 12 is provided in the feed water pipe 33 as the feed water temperature detection apparatus] critical fluid cycle (Fig. 5: 33) along an axial direction of the conduit (33) [0051]; transmitting a sonic pulse [0055:  The pair of ultrasonic transducers disposed so as to oppose in the pipe diameter direction of the cooling water system pipe is formed such that one is for transmission (sending) and the other is for reception. The ultrasonic transducer for transmission is electrically connected to the signal generator 41 which generates a high-voltage pulsing voltage signal] in the supercritical fluid perpendicular to the axial direction (Fig. 5:  401a to 401b); receiving the sonic pulse [0055]; measuring a time-lapse value between the transmission and reception of the sonic pulse [0057:  The calculation controller 44 measures temperature of the fluid inside the pipe based on the difference in ultrasonic transit time detected at the ultrasonic transducer for reception and the relative positional relationship of the ultrasonic transducers].  Sato describes a closed supercritical cycle [0024] but the supercritical fluid changes states in the cycle.  Sato does not explicitly disclose:
The fluid is a supercritical fluid on the conduit the temperature sensor is placed.
 measuring a pressure value of the supercritical fluid and then using the measured sonic pulse determining a speed of sound value in the supercritical fluid based on the measured time- lapse value and an inner diameter of the conduit; and determining the temperature of the supercritical fluid based on the measured pressure value and the determined speed of sound value in the supercritical fluid.

‘
With regard to 1) Hans teaches a circulatory system for a sodium-heated CO.sub.2 gas turbine plant for a nuclear reactor [Col. 2 lines 22-30]. Hans further teaches the measured fluid is a supercritical fluid [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably S CO.sub.2 --ahead of the compressor has the advantage that a power regulation … there is no danger that liquified gas may occur in the system since the process remains within the supercritical range of the gas] where temperature is measured at the high temperature and pressure at the inlet of the compressor (Fig. 1:  16, 17 & 18) [Col. 2 lines 20-40].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hans’s supercritical fluid for cooling a high temperature nuclear reactor and placement of a temperature sensor at the inlet of a fluid compressor as a cooling arrangement for Sato’s cooling fluid system because maintaining a fluid at a supercritical state provides a highly efficient coolant for transferring heat energy to be recycled in a powerplant [Hans Col. 1 lines 58-70].


With regard to 2) Nishiwaki teaches an ultrasonic temperature sensor [Abstract: measure the temperature of a coolant by measuring the pressure of the coolant within a pipe line and also the acoustic velocity thereof by the emission of ultrasonic wave to a plurality of points of the coolant].  (Fig. 2: closed cooling system for a nuclear reactor) [0002] & [0003 coolant, it flows at a certain speed in a state where the temperature is raised to several hundred degrees or more and pressure is applied, and there is a difficulty in measuring the temperature (for listed water cooling and CO2 the temperatures and pressures listed are at supercritical levels].  Nishiwaki further teaches a pressure sensor [0007:  The pressure measuring method has a structure in which a metal foil is attached to an inner wall surface of a pipeline], the pressure sensor [0007] mounted on the conduit (Fig. 1:  pipes 3 & 6) so as to measure a pressure value of the supercritical fluid in the conduit [0007]; measuring a pressure value [0007:  The pressure can be measured by sticking a metal oil on the wall surface of a pipe line and measuring the ultrasonic wave reflected by the boundary surface between the foil and the wall surface] of the fluid determining a speed of sound value  [0017] in the fluid based on the measured time- lapse value and an inner diameter of the conduit (10); and determining the temperature of the fluid based on the measured pressure value and the determined speed of sound value in the supercritical fluid [0007:  ultrasonic waves at one or more points to measure the sound velocity of the coolant, and measuring the temperature of the coolant from the measured sound velocity and the pressure acting on the coolant]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include Nishaki’s pressure sensor and processing acoustic and pressure based measurements for temperature determination on a conduit in a closed fluid cycle for Sato’s  temperature measurement and processing and controller temperature determination because combining velocity and pressure measurements together to determine an accurate temperature in a high temperature high pressure conduit increases the system safety level by ensuring monitoring of pressure changes in an conduit of extreme pressure levels and pressure shifts increases critical area monitoring of temperature and pressure in the zero-fault error environment of nuclear reactor cooling systems [Nishiwaki  0004].

Claim 3. Dependent on the method of claim 1. Sato further discloses a first transducer (Fig. 5:  401a) transmits the sonic pulse [0055] and a second transducer (Fig. 5:  401b) receives the sonic pulse [0055].  

Claim 4. Dependent on the method of claim 3.  Sato discloses the first transducer (Fig. 5:  401a) is mounted [0054] on the conduit (33) and the second transducer (Fig. 5:  401b) is mounted on the conduit (33) opposing the first transducer (Fig. 5:  401a) such that a centerline [0051] through the first transducer (Fig. 5:  401a) and the second transducer (Fig. 5:  401b) is perpendicular to the axial direction [0051].

Claim 6. Dependent on the method of claim 1. Sato does not explicitly disclose:
 the measured carbon dioxide is a supercritical fluid.

Hans teaches a circulatory system for a sodium-heated CO.sub.2 gas turbine plant for a nuclear reactor [Col. 2 lines 22-30]. Hans further teaches the measured fluid is a supercritical fluid [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably CO.sub.2 --ahead of the compressor has the advantage that a power regulation … there is no danger that liquified gas may occur in the system since the process remains within the supercritical range of the gas].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hans’s supercritical fluid for cooling a high temperature nuclear reactor as a cooling arrangement for Sato’s cooling fluid system because maintaining a fluid at a supercritical state provides a highly efficient coolant for transferring heat energy to be recycled in a powerplant [Hans Col. 1 lines 58-70].
 
Claim 7. Sato discloses an apparatus for determining the temperature (Fig. 1: 12 acoustic thermometer)  of a heated fluid in a closed [0027:  ultrasonic thermometer sensor 12 is provided in the feed water pipe 33 as the feed water temperature detection apparatus]  fluid cycle [0024:  The coolant undergoes natural circulation force due to the difference in density between the coolant that is the two phase gas-liquid], the apparatus (Fig. 5) comprising: a conduit in the closed supercritical fluid cycle [0027:  An ultrasonic thermometer sensor 12 is provided in the feed water pipe 33 as the feed water temperature detection apparatus. The ultrasonic thermometer sensor 12 is preferably placed as close as possible to the reactor pressure vessel 6. By placing the ultrasonic thermometer sensor 12 in the immediate vicinity of the reactor pressure vessel 6 in this manner, the temperature of the cooling water immediately before being supplied to the reactor pressure vessel 6 can be accurately measured and operation of the control rod can be accurately performed. It is to be noted that the ultrasonic thermometer sensor 12 may also function as a flow meter for the cooling water],, the conduit (Fig. 5: conduit 33) comprising an inside diameter and an axial direction (Fig. 5: axial direction in the center and diameter between the opposing transducers), wherein the conduit (33) is configured to allow  fluid to flow through the conduit (33) along the axial direction [0051]; a first transducer (Fig. 5:  401a to 401b);, the first transducer (Fig. 5:  401a);  mounted on the conduit (33) and configured to generate and transmit a sonic pulse in the supercritical fluid perpendicular to the axial direction [0055:  The pair of ultrasonic transducers disposed so as to oppose in the pipe diameter direction of the cooling water system pipe is formed such that one is for transmission (sending) and the other is for reception. The ultrasonic transducer for transmission is electrically connected to the signal generator 41 which generates a high-voltage pulsing voltage signal]; a second transducer (Fig. 5:  401b), the second transducer (Fig. 5:  401b) mounted [0051] on the conduit  (33) opposed to the first transducer (Fig. 5:  401a opposes 401b) [0051] and configured to receive the sonic pulse [0055], wherein the first transducer (Fig. 5:  401a) and the second transducer  (Fig. 5:  401b) are positioned on the conduit (33) such that a centerline (Fig. 5:  center of 33) through the first transducer (Fig. 5:  401a) and the second transducer  (Fig. 5:  401a) is perpendicular to the axial direction [0054-0055]; and a controller (16), the controller (16) in electronic communication [0056] with the, the first transducer  (Fig. 5:  401a) and the second transducer (Fig. 5:  401b), wherein the controller (16) is configured to: measure a time-lapse value between the transmission and reception of the sonic pulse [0057:  measures temperature of the fluid inside the pipe based on the difference in ultrasonic transit time detected at the ultrasonic transducer for reception and the relative positional relationship of the ultrasonic transducers].  Sato describes a closed supercritical cycle [0024] but the supercritical fluid changes states in the cycle.  
Sato does not explicitly disclose:
The fluid is a supercritical fluid on the conduit the temperature sensor is placed.
a pressure sensor, the pressure sensor mounted on the conduit so as to measure a pressure value of the supercritical fluid in the conduit; determine a speed of sound value in the supercritical fluid based on the measured time-lapse value and the inside diameter of the conduit; and determine the temperature of the supercritical fluid based on the measured pressure value and the determined speed of sound value in the supercritical fluid.  


With regard to 1) Hans teaches a circulatory system for a sodium-heated CO.sub.2 gas turbine plant for a nuclear reactor [Col. 2 lines 22-30]. Hans further teaches the measured fluid is a supercritical fluid [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably S CO.sub.2 --ahead of the compressor has the advantage that a power regulation … there is no danger that liquified gas may occur in the system since the process remains within the supercritical range of the gas] where temperature is measured at the high temperature and pressure at the inlet of the compressor (Fig. 1:  16, 17 & 18) [Col. 2 lines 20-40].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hans’s supercritical fluid for cooling a high temperature nuclear reactor and placement of a temperature sensor at the inlet of a fluid compressor as a cooling arrangement for Sato’s cooling fluid system and processing by Sato’s controller because maintaining a fluid at a supercritical state provides a highly efficient coolant for transferring heat energy to be recycled in a powerplant [Hans Col. 1 lines 58-70].


With regard to 2) Nishiwaki teaches an ultrasonic temperature sensor [Abstract: measure the temperature of a coolant by measuring the pressure of the coolant within a pipe line and also the acoustic velocity thereof by the emission of ultrasonic wave to a plurality of points of the coolant].  (Fig. 2: closed cooling system for a nuclear reactor) [0002] & [0003 coolant, it flows at a certain speed in a state where the temperature is raised to several hundred degrees or more and pressure is applied, and there is a difficulty in measuring the temperature (for listed water cooling and CO2 the temperatures and pressures listed are at supercritical levels].  Nishiwaki further teaches a pressure sensor [0007:  The pressure measuring method has a structure in which a metal foil is attached to an inner wall surface of a pipeline], the pressure sensor [0007] mounted on the conduit (Fig. 1:  pipes 3 & 6) so as to measure a pressure value of the supercritical fluid in the conduit [0007]; measuring a pressure value [0007:  The pressure can be measured by sticking a metal oil on the wall surface of a pipe line and measuring the ultrasonic wave reflected by the boundary surface between the foil and the wall surface] of the fluid determining a speed of sound value  [0017] in the fluid based on the measured time- lapse value and an inner diameter of the conduit (10); and determining the temperature of the fluid based on the measured pressure value and the determined speed of sound value in the supercritical fluid [0007:  ultrasonic waves at one or more points to measure the sound velocity of the coolant, and measuring the temperature of the coolant from the measured sound velocity and the pressure acting on the coolant]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include Nishaki’s pressure sensor and processing acoustic and pressure based measurements for temperature determination on a conduit in a closed fluid cycle for Sato’s  temperature measurement and processing and controller temperature determination because combining velocity and pressure measurements together to determine an accurate temperature in a high temperature high pressure conduit increases the system safety level by ensuring monitoring of pressure changes in an conduit of extreme pressure levels and pressure shifts increases critical area monitoring of temperature and pressure in the zero-fault error environment of nuclear reactor cooling systems [Nishiwaki  0004].
 
Claim 10. Dependent on the apparatus of claim 7.  Sato does not explicitly disclose the supercritical fluid is supercritical carbon dioxide.

Hans teaches a circulatory system for a sodium-heated CO.sub.2 gas turbine plant for a nuclear reactor [Col. 2 lines 22-30]. Hans further teaches the measured fluid is a supercritical fluid [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably CO.sub.2 --ahead of the compressor has the advantage that a power regulation … there is no danger that liquified gas may occur in the system since the process remains within the supercritical range of the gas].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hans’s supercritical fluid for cooling a high temperature nuclear reactor as a cooling arrangement for Sato’s cooling fluid system because maintaining a fluid at a supercritical state provides a highly efficient coolant for transferring heat energy to be recycled in a powerplant [Hans Col. 1 lines 58-70].

Claims 18 & 19. Dependent on the apparatus of claim 7. Sato does not explicitly disclose:
the closed supercritical fluid cycle further comprises a supercritical fluid compressor and the conduit is configured to direct the supercritical fluid to an inlet of the supercritical compressor the first and second transducers are mounted on the conduit at a location along the closed supercritical fluid cycle such that the controller determines the temperature of the supercritical fluid before it enters the inlet of the supercritical fluid compressor. 

   
Hans teaches a circulatory system for a sodium-heated CO.sub.2 gas turbine plant for a nuclear reactor [Col. 2 lines 22-30]. Hans further teaches the measured fluid is a supercritical fluid [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably S CO.sub.2 --ahead of the compressor has the advantage that a power regulation … there is no danger that liquified gas may occur in the system since the process remains within the supercritical range of the gas] where temperature is measured at the high temperature and pressure at the inlet (Figs. 1 & 2 depict a conduit and conduit inlet into each of the compressors 16, 17 & 18 with temperature and pressure read at each inlet) of the compressor (Fig. 1:  16, 17 & 18) [Col. 2 lines 20-40] comprises a supercritical fluid compressor (Fig. 1:  16, 17 & 18) [Col. 2 lines 20-40] and the conduit is configured to direct the supercritical fluid to an inlet of the supercritical the controller determines [Col. 3 lines 20-45:  For partial load operation of the system, the compressor 17 and the turbine 13 can be shut down by closing the valve 30. If nothing else is done, the outlet temperature at the recuperator 19 increases at the high-pressure side. For preventing an excessive or undesired temperature increase of this kind, the valves 35 and 32 are to be additionally closed] the temperature of the supercritical fluid [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably S CO.sub.2 --ahead of the compressor] before it enters the inlet of the supercritical fluid compressor [Figs. 1 & 2:  before each of the compressors a temperature and pressure reading is measured and shown]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hans’s supercritical fluid for cooling a high temperature nuclear reactor and placement of a temperature sensor at the inlet of a fluid compressor as a cooling arrangement for Sato’s cooling fluid system because maintaining a fluid at a supercritical state provides a highly efficient coolant for transferring heat energy to be recycled in a powerplant [Hans Col. 1 lines 58-70].


Claims 20 & 21. Dependent on the method of claim 1.  Sato further discloses the closed fluid cycle further comprises a fluid compressor and the conduit directs the  fluid to an inlet of the  fluid compressor.
Sato does not explicitly disclose:
the closed supercritical fluid cycle further comprises a supercritical fluid compressor and the conduit directs the supercritical fluid to an inlet of the supercritical fluid compressor and the temperature of the supercritical fluid is determined before to the supercritical fluid enters the inlet of the supercritical fluid compressor.

Hans teaches a circulatory system for a sodium-heated CO.sub.2 gas turbine plant for a nuclear reactor [Col. 2 lines 22-30]. Hans further teaches the closed supercritical fluid cycle [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably S CO.sub.2 --ahead of the compressor has the advantage that a power regulation … there is no danger that liquified gas may occur in the system since the process remains within the supercritical range of the gas] where temperature is measured at the high temperature and pressure at the inlet of the a supercritical fluid compressor (Fig. 1:  16, 17 & 18) [Col. 2 lines 20-40] and the conduit (Figs. 1 & 2 depict a conduit and conduit inlet into each of the compressors 16, 17 & 18) is configured to direct the supercritical fluid to an inlet of the supercritical the controller determines the temperature of the supercritical fluid [Col. 1 lines 65-75 The supercritical state of induction of the gas--preferably S CO.sub.2 --ahead of the compressor] before it enters the inlet of the supercritical fluid compressor [Figs. 1 & 2:  before each of the compressors a temperature and pressure reading is measured and shown]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hans’s supercritical fluid for cooling a high temperature nuclear reactor and placement of a temperature sensor at the inlet of a fluid compressor as a cooling arrangement for Sato’s cooling fluid system because maintaining a fluid at a supercritical state provides a highly efficient coolant for transferring heat energy to be recycled in a powerplant [Hans Col. 1 lines 58-70].


Claims 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Hans and Nishiwaki and in further view of Loose (US 20080208483; “Loose”).
  
Claims 5 & 9. Dependent on the respective method of claim 1 and apparatus of claim 7. Sato does not explicitly disclose:   
a flow meter, the flow meter mounted on the conduit measuring a flow rate of the supercritical fluid in the conduit; wherein the controller is an electronic communication with the flow meter and the controller is further configured to:  determining a flow velocity of the supercritical fluid; and adjusting the speed of sound value based on the flow velocity of the supercritical fluid.

Loose teaches using an ultrasonic transducer on a pipeline to determine properties of a fluid [Abstract].  Loose further teaches a calculation for determining a flow velocity  of the fluid based on the measured flow rate [0073 A velocity processing determines the volumetric flow rate of the aerated fluid 12 using the relationship of: Volumetric Flow Rate-Velocity (Cross-sectional Area of Pipe)note: teaches a direct relationship between fluid velocity as a function of diameter area and flow rate] & [0034 The volumetric flow rate of the mixture (including any entrained gas) is determined using the velocity and knowing the cross-sectional area of the inner diameter of the pipe] of the  fluid and the inside diameter of the conduit [0073 & 0034]; and a calculation for Page 4 of 9Office Action Dated: August 18, 2020adjusting the speed of sound value based on the determined flow velocity of the  fluid  [0058 in sound waves propagating with the mean flow traveling at the speed of sound plus the convection velocity and, conversely, sound waves traveling against the mean flow propagating at the speed of sound minus the convection velocity].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Loose’s calculations to determine flow velocity from flow rate and circumference area and use of the calculated flow velocity to offset a speed of sound value as processing steps for correcting  Gysling’s  speed of sound values using Gysling’s measured flowrate, given pipe diameter and measured speed of sound values because a corrected speed of sound value increases the precision in determining  accurate values for calculated properties of the monitored fluid  [Loose 0034].

Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Hans and Nishiwaki and in further view of Gysling (US 20090241672 “Gysling”).

Claims 16 & 17. Dependent on the respective method of claim 4 and apparatus of claim 7.  Sato does not explicitly disclose:
at least a portion of the first transducer and at least a portion of the second transducer are in contact with the supercritical fluid flowing through the conduit.

Gysling further discloses at least a portion of the first transducer (Fig. 4: 140 top transmitting transducer) and at least a portion of the second transducer (Fig. 4: 140 bottom receiving transducer) are in contact [0065 The apparatus 100 also contemplates providing one or more acoustic sources to enable the measurement of the speed of sound propagating through the flow 108 for instances of acoustically quiet flow. The acoustic source may be a device that taps or vibrates on the wall of the pipe 110, for example. The acoustic sources may be disposed at the input end of output end of the array of sensors 124-130] & [0106 a piezo-electronic pressure transducer may be used as one or more of the pressure sensors 124-130 and it may measure the unsteady (or dynamic or ac) pressure variations inside the pipe or tube 10 by measuring the pressure levels inside of the tube 10. These sensors may be ported within the pipe 110 to make direct contact with the mixture 108] & [0064], with the supercritical fluid (108) [0098 supercritical ethylene] flowing through the conduit (Fig. 4 pipe 110).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Gysling’s arrangement of ultrasonic transducers in contact with the fluid as an arrangement for Sato’s ultrasonic transducers because the sonic signals are transmitted and received without error inducing wall of the conduit interfering with the measurement of the monitored fluid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856